Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Railboads, § 932*—sufficiency of evidence to sustain judgment for plaintiff for destruction of buildings by fire. The evidence although conflicting, in an action against a railway company for the destruction of buildings by fire caused by sparks from a passing locomotive, held sufficient to sustain a verdict for the plaintiff. 3. Railboads, § 941*—peremptory instruction in action for destruction of buildings by fire. A peremptory instruction to find for the defendant held properly denied in an action against a railway company for the destruction of buildings by fire caused by sparks from a passing locomotive. 4. Railboads, § 938*—when■ jury may find that fire was caused by sparks from locomotive. A jury may reasonably find that cinders from a passing locomotive flew five hundred feet in a high wind and caused a fire which destroyed the plaintiff’s buildings. 5. Railroads, § 931*—when question for jury whether fire caused by sparks from locomotive. It is for the jury to determine whether a fire which destroyed the plaintiff’s buildings was caused by sparks from a passing locomotive.